Citation Nr: 1110610	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-24 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder of the bilateral arms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Although the Veteran originally requested a hearing in July 2007 (see VA Form 9), she cancelled her hearing request in a signed statement dated August 29, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, her claim for entitlement to service connection for a skin disorder must be remanded for further development.  

In this case, the Veteran claims that her currently diagnosed skin disorder of the arms (see diagnoses of spongiotic psoriasiform dermatitis, June 11, 2007; nonspecific dermatitis or atopic dermatitis suggestive of lichen planus with lichen simplex chronicus, September 17, 2007, and February 8, 2008) originated during her period of active service.  In a December 2006 statement, the Veteran contended that she suffered a skin disorder during her 20-year period of active service.  In support of her claim, a lay statement from her spouse, also dated in December 2006, noted that the Veteran suffered from lesions on her face during her period of active duty, and that the lesions have spread to her arms.  See, e.g., prior final rating decision dated in May 2005 denying service connection for facial dermatitis).  He further stated that the lesions leave unsightly scars, and that the Veteran is forced to wear long sleeves. 

As noted, the Veteran has been diagnosed with several skin disorders post-service, including treatment for skin abrasions due to scratching in November 2006.  She was afforded a VA/QTC examination, associated with prior claims for service connection, in February 2005.  At that time, though hypopigmented scars were noted, no skin disease was diagnosed, and therefore no etiological opinion was offered.  As noted above, the Veteran's record now contains diagnoses of skin disorder of the bilateral arms.

The Board also notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Based on the evidence above, the Board finds that a VA examination is necessary in order to determine the Veteran's complete disability picture, to include an assessment of any current skin disorder, and to determine whether a current, chronic skin disorder of the arms originated in or is related to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (noting that a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As this case presents certain medical questions which cannot be answered by the Board, a VA opinion must be requested.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should afford the Veteran an examination in the appropriate specialty (dermatology) with regard to her claim of entitlement to service connection for a skin disorder of the bilateral arms.  The examiner should note a review of the Veteran's claims file.  All indicated tests and studies should be completed.  The Veteran's service treatment records (to include complaints and diagnoses of dermatological disorders in December 1989, April 1992, and May 1996), VA outpatient treatment records noting current diagnoses of skin disorders of the arms, and lay statements of record, to include the testimony of her spouse, should be discussed within the context of the examiner's opinion.  

The examiner should address the following:

Whether it is at least as likely as not that any current chronic skin disorder of the bilateral arms had its onset during active service or is otherwise related to active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion can be rendered without resorting to pure speculation, the examiner should explain why.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

